Title: Thomas Jefferson to Madame Bureaux de Pusy, 24 June 1812
From: Jefferson, Thomas
To: Bureaux de Pusy, Françoise Julienne Isle de France Poivre


          Madam Monticello June 24. 12. 
          I have been favored with your letter of May 23. and learn from it, with gratification, that you are arrived with your family in the United States, and, as I hope, in good health. the time which you will have passed in our country before the warm season, now approaching, will I trust have acclimated you so far as to secure you from the ill effects to which a change of climate is apt to subject us. your family will more readily accomodate themselves to it than yourself. I should have been happy in being able to pay my respects to yourself & them personally in Philadelphia, and to have assured you personally of the interest I take in the welfare of persons so nearly connected with two characters, the merits of one of which were personally known to me, and of the other from testimonies equally satisfactory. but the hand of age is upon me. my strength is no longer proportioned to long journies; and it is not probable I shall ever be nearer Philadelphia than I now am. if from hence I could render any service which would be useful or acceptable to yourself or family, it would be done with great pleasure. but, retired from the world and all it’s business, there is little prospect of this, or that more may be in my power than to tender you the assurances of my friendly dispositions, and of the great esteem and respect with which I have the honor to be Madam, your most obedient humble servt 
          
            Th:
            Jefferson
        